Plaintiff seeks to recover back pay she would have earned had she not been removed from her position as a distribution clerk-in the Post Office at Washington, D.C., on charges alleging apparent falsification of timecard. Plaintiff asserts that she was deprived of her constitutional and other rights because of the alleged vagueness of the charges. The charges against plaintiff were sustained 'by the Postmaster, by the Director of the Washington Postal Region, and by the Board of Appeals and Eeview, Bureau of Personnel, of the Post Office Department. This casé came before the court on plaintiff’s motion and defendant’s cross-motion for summary judgment. Upon consideration thereof, together with the response thereto, the briefs of the parties and oral argument of counsel, the court concluded that plaintiff has shown no procedural defects or violations of applicable regulations, that the charges were sufficiently specific in the circumstances, that substantial evidence supports the administrative determination, and that the administrative determination was not arbitrary or capricious. On April 15,1971 the court by order denied plaintiff’s motion, granted defendant’s motion, and dismissed the petition.